AGREEMENT


THIS AGREEMENT (this “Agreement”) is made this 29th day of July, 2010, by and
among THE BROADSMOORE GROUP, LLC, a Delaware limited liability company
(“Broadsmoore”), REGENICIN, INC., a Nevada corporation (“Regenicin”), and RANDY
MCCOY, an individual and resident of the State of New Jersey (“McCoy”).  Each of
Broadsmoore, Regenicin and McCoy are each individually referred to as a “party”
and collectively as the “parties”.  Terms appearing in initial capital form and
not otherwise defined herein shall have the meaning ascribed to them in the LOI
(as defined below).


W I T N E S S E T H:


WHEREAS, Vectoris Pharma LLC, a New Jersey limited liability company
(“Vectoris”) controlled by McCoy has entered into an agreement with Broadsmoore
pursuant to which Broadsmoore agreed to assist Vectoris and a company
subsequently disclosed to be Regenicin in connection with a reverse triangular
merger and concurrent PIPE financing and other related transactions
(collectively, the “Transactions”) as more particularly set forth on the
exclusive Letter of Intent attached hereto as Exhibit A (the “LOI”);


WHEREAS, the parties subsequently agreed to modify the terms of the Transactions
and abandoned the contemplated Merger in favor of Regenicin entering into an
agreement (the “Lonza Agreement”) directly with the Lonza Group Ltd. (“Lonza”)
pursuant to which Regenicn will acquire certain license and other intellectual
property rights from Lonza upon which it intends to develop and commercialize
tissue-engineered skin substitutes to restore the qualities of healthy human
skin. The modified terms of the Transactions are more particularly set forth in
that certain Confidential Private Placement Memorandum of Regenicn, Inc., a copy
of which is attached hereto as Exhibit B (the “PPM”);


WHEREAS, the modifications to the Transactions and issues raised by investors in
the contemplated PIPE Financing have necessitated certain modifications to the
terms of the Transactions and are reflected herein;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of Broadsmoore, Regenicin and McCoy, intending to be legally bound, agree
as follows:


1.           Agreement Regarding the Renenicin ESOP.  McCoy hereby agrees to
vote the shares of Common Stock beneficially owned by him in favor of the
adoption on or before August 31, 2010 of a Regenicn employee equity incentive
plan (the “Plan”) pursuant to which up to 4,428,360 shares of Common Stock to be
vested over a three year period may be awarded to attract, retain and motivate
employees, officers, directors, consultants, agents, advisors and independent
contractors of Regenicin.  McCoy further agrees that upon adoption of the Plan
he will deliver to Regenicin together with appropriate transfer documentation
4,428,360 shares of Common Stock beneficially owned by him which Regenicin shall
cause to be delivered to Regenicin’s transfer agent with instructions that they
be cancelled and returned to treasury.
 
 
 

--------------------------------------------------------------------------------

 


2.           Agreement Regarding Board Members.  Notwithstanding anything
contained in Section 8 of the LOI to the contrary,  at McCoy’s direction, the
Board of Directors of the Company shall take all action necessary to increase
the number of directors comprising the Regenicin Board of Directors to Seven (7)
members.  Broadsmoore shall provide the Company with numerous potential
candidates for the empty board seats which the Board of Directors shall
interview and appoint as the Board determines acceptable in its sole discretion.


3.           Agreement Regarding Make Good Shares.   McCoy hereby agrees to lock
up 11,288,850 shares of Common Stock representing 20% of the number of shares of
Common Stock beneficially owned by him (the “Lock Up Shares”), restricting the
sale of the Lock Up Shares until such time as the Company receives approval from
the U.S. Food and Drug Administration (“FDA”) for the commercial sale of an
engineered skin substitute or related device such as the Collagen Biopolymer.


4.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to conflicts of
laws principles thereof.


5.           Amendment. This Agreement may be amended, modified or terminated
only by an instrument in writing signed by all parties.


6.           No Assignment. Neither this Agreement nor any right or obligation
provided for herein may be assigned by any party without the prior written
consent of the other parties.


7.           Successors. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of, and be enforceable by, the respective
successors and assigns of the parties hereto.


8.           Counterparts. The Agreement may be executed in any number of
counterparts, with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.


9.           Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction shall be applied against any party.


10.           Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


11.           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
REGENICIN, INC.
 
By:___________________________________
Name: Randall E. McCoy
Title: President and CEO
 
______________________________________
 
Randall E. McCoy
 
BROADSMOORE FINANCIAL GROUP, LLC
 
By:____________________________________
Name: Mr. David Ring
Title: Chief Operating Officer
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Vectoris Broadsmoore Binding Letter of Intent


[Attached Hereto]
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM


of


REGENICIN, INC.
(formerly known as Windstar, Inc.)


[Attached Hereto]